Title: To Benjamin Franklin from Juliana Penn, 23 November 1782
From: Penn, Juliana
To: Franklin, Benjamin


SirSpring Garden London. November 23d: 1782.
In consequence of Your obliging Permission, I loose no time in begging Your Assistance & Protection, in the recovery of the rights and Possessions of an unfortunate Family, who have so heavily felt the Misfortunes of this War, and who are likely still to be dreadful Sufferers, if They are not properly consider’d.
You, Sir, are so well acquainted with our losses, that it would be unnecessary to take up your time with relating them: I therefore Earnestly Entreat You to take them into consideration, and by restoring us to our rights and Fortune, confirm the great Character You have so justly merited; and to wch: I shall be proud to owe my Prosperity, and that of my Children and Family.
I know that Lord Shelburne has authorised Mr: Vaughan to back my application to You; but I flatter myself that the justice of my Cause alone will be sufficient recommendation to You. It is then to your feelings that I address myself; and in confidence of your well known Wisdom & Humanity, I adopt You for the Guardian of William Penn’s Grand Children, and remain with respect, Sir, Your Excellency’s Oblig’d and Obedient Humble Servant
Juliana Penn
